Exhibit 10.1

 

Facebook / Applied Optoelectronics Inc. ***** Supply Agreement

 



This Supply Agreement (“Agreement”) between Facebook, Inc. and Applied
Optoelectronics Inc., (AOI) entered into as of 8 November 2017 (“Effective
Date”) by and between the Facebook, Inc., and its affiliates (collectively,
“Facebook”) having its principal place of business at 1 Hacker Way, Menlo Park,
CA 94025 and AOI, having its principal place of business located at 13139 Jess
Pirtle Blvd., Sugar Land, TX 77478, and its affiliates (collectively, “AOI”).
Facebook and AOI are individually referred to as a “Party” and collectively
referred to as the “Parties.”

 

Recitals

 

Whereas, AOI develops, manufactures and sells, among other things, ***** optical
transceivers; and

 

Whereas the Parties wish to enter into this Agreement in order for AOI to
allocate a forecasted volume of products that AOI is to supply to Facebook in
accordance with the terms of this Agreement.

 

1.2018 Volume/Capacity Planning

 

A.Forecasts. Facebook will use commercially reasonable efforts to provide
accurate 6 month rolling forecasts to AOI, identifying Facebook’s potential
future product needs and delivery expectations on calendar quarter basis
(“Forecasts”). Unless otherwise specified in this Agreement, such Forecasts are
for planning purposes, are non-binding, and shall not constitute an order or
purchase.

 

B.Supply and Purchase Commitment. Table 1 below in this section sets forth AOI’s
***** optical transceiver quantity of product that AOI will supply by Facebook’s
deployment quarter and per delivery date as set forth on Authorized Buyer’s
purchase order for calendar year (CY) 2018, and covers all volumes for Facebook
and Facebook’s VAR partners procuring on Facebook’s behalf (“Authorized
Buyers”). Accordingly, Facebook agrees to purchase (or, as applicable, have
purchased and received on its behalf by an Authorized Buyer), and AOI agrees to
allocate to Facebook (or, as applicable, it’s Authorized Buyers), the total
quarterly amount of product in units to meet Facebook’s deployment schedule. All
purchases by Facebook will be subject to Facebook Purchase Order Terms and
Conditions, or a superseding Master Purchase Agreement between the Parties, and
all purchases by an Authorized Buyer will be subject to the existing agreements
with the applicable Authorized Buyer.

 

Table 1 AOI allocation of product to Facebook in units Total   CYQ1-18 CYQ2-18
CYQ3-18 CYQ4-18 CY2018 ***** ***** ***** ***** ***** ***** ***** ***** *****
***** ***** *****

 

C.Supply Flexibility Commitment. AOI agrees to support up to ***** incremental
supply flexibility within each calendar quarter, based on the quarterly
committed volume as reflected in table 1. Upside material that is not consumed
within the given quarter will be considered available supply for AOI to release
as appropriate, after review and agreement with FB. Additional upside greater
than ***** will be reasonably evaluated for potential support based on AOI’s
standard lead-time.

 

 

 

 

 



 1 

 

 

D.Unit Growth. For CY 2019 and CY 2020 Facebook is forecasting AOI production
volumes equivalent to the larger of ***** units (*****) or ***** percent
(*****%) of Facebook’s total product requirements, i.e. Facebook TAM. Facebook
demand forecasts for the subsequent year will be provided to AOI in third
calendar quarter of the current CY. For purpose of clarity, Facebook will
provide AOI its actual demand forecast for CY 2019 by *****, and the parties
will finalize the actual CY 2019 support and purchase commitment by *****.

 

E.Product Qualification; Shortfalls; Forecast Changes.

1.AOI’s products must be qualified at Facebook in advance of the delivery
calendar quarter in Table 1 to be eligible for purchase. In the event that
Facebook has not completed qualification of the new product revision, AOI will
continue to provide the previous product version until either Facebook
qualification has been completed the last time ship date in the product change
notification has passed, whichever comes first. AOI agrees to provide product
change notification documentation not less than 6 months from the last time buy
date. The qualification status of a specific product will be determined by AOI
and Facebook (or Authorized Buyers) before acceptance of purchase orders. This
list of qualified parts will be maintained by AOI and relevant Authorized
Buyers.

2.In the event that Facebook and its Authorized Buyers fall short of purchasing
the quarterly product volume as set forth in Table 1, Facebook will purchase the
balance of committed demand at the end of each respective quarter at the unit
price agreed for the shortfall quarter pursuant to the table in Table 2.

3.Notwithstanding any language to the contrary, in the event that AOI fails to
meet quarterly delivery requirements stated in Table 1 by a percentage of *****,
AOI will be subject to order cancellation by Facebook with reduced net quarterly
consumption overall and cost to cover payment penalties.

4.In such case a Force Majeure event causes AOI to fall short of supplying a
quarterly allocation in accordance with Section 1.B, Facebook, in its sole
discretion, has the option to move the shortfall allocation amount into a
subsequent quarter or to reduce the overall purchase commitment by an amount
equal to the shortfall. For purpose of clarity, a Force Majeure event is the
only event that will delay or excuse AOI obligation to meet its quarterly
shipment commitment.

5.Facebook can request delivery changes by site as set forth in Table 1 beyond a
***** rolling window. AOI will use commercially reasonable efforts to accept the
requested change(s).

 

2.Pricing

 

A.The Parties agree to the negotiated quarterly price for the product, based on
the 2018 RFQ and as shown in the table below.

 

Table 2 AOI pricing of product to Facebook   CYQ1-18 CYQ2-18 CYQ3-18 CYQ4-18
***** $***** $***** $***** $***** ***** $***** $***** $***** $*****

 

B.Price negotiations for 2019 business share shall occur prior to ***** purchase
commitment.

 

 

 

 

 



 2 

 

 

3.Additional Terms

 

A.Term and Termination. The term of this Agreement will begin on the Effective
Date and continue for a period of one (1) year (“Term”).

 

B.Termination for Cause. Either Party may terminate this Agreement if (i) the
other Party fails to cure any material breach of this Agreement within thirty
(30) days after written notice of such breach, (ii) ceases to do business in the
ordinary course; or (iii) seeks protection under any bankruptcy, receivership,
trust deed, creditors arrangement, composition or comparable proceeding, or if
any such proceeding is instituted against such Party (and not dismissed within
sixty (60) days). In the event of such termination, Facebook will receive a
refund of all fees paid in advance for products not yet provided by Vendor.

 

C.Non-Exclusivity. Benefits offered in this Agreement are not conditioned on any
exclusivity. Furthermore, nothing in this Agreement shall prevent either party
from entering in to similar arrangements with third parties.    

D.Confidentiality. This Agreement shall be considered Confidential Information
and shall be kept confidential by Facebook and AOI in accordance with the terms
of the Mutual Non-Disclosure Agreement made between AOI and Facebook dated
*****.

 

E.No Waiver. The failure of either party to enforce any right resulting from
breach of any provision of this Agreement by the other party shall not be deemed
to be a waiver of any right relating to a subsequent breach of such provision of
any other right.

 

F.Choice of Law. This Agreement shall be exclusively governed and construed in
accordance with the laws of the State of California, without regard to its
conflict of law principles, and be subject to the exclusive jurisdiction of the
courts of the State of California.

 

G.Force Majeure. Either party’s performance of any part of this Agreement will
be excused to the extent that it is unable to perform due to natural disasters,
terrorism, riots, war, extraordinary governmental action, or any other cause
which is beyond the control of such party (the “Affected Party”), and provided
that such cause is not attributable to the Affected Party (a “Force Majeure
Event”). Upon the occurrence of a Force Majeure Event, the Affected Party will
promptly notify the other party of the Force Majeure Event, including an
estimate of its expected duration and probable impact on the performance of the
Affected Party’s obligations under this Agreement. In addition, the Affected
Party will (i) exercise commercially reasonable efforts to mitigate damages to
the other party and to overcome the Force Majeure Event and (ii) continue to
perform its obligations under this Agreement to the extent it is able. If any
failure or delay caused by a Force Majeure Event continues for ***** or longer,
the party unaffected by such event will have the right to terminate this
Agreement without cost or liability upon notice to the Affected Party and to
receive a refund of all pre-paid fees for any performance not yet delivered.

 

H.Entire Agreement. This Agreement constitutes the entire understanding and
agreement between AOI and Facebook with regard to the subject matter hereof and
supersedes all prior agreements, communications, representations and discussions
between the parties whether written or oral as to such subject matter. Any
modification or amendment to this Agreement shall be done only in written form
and agreed by authorized representatives of AOI and Facebook.

 

 

 

 

 

 

 



 3 

 

 

Accepted and agreed to as of the Effective Date by the authorized representative
of each party:

 



Applied Optoelectronics Inc.   Facebook, Inc.       Signature: /s/ Fred H.L.
Chang                           Signature: /s/ Cindy L.
Carter                          Name: Fred H.L. Chang   Name: Cindy L. Carter  
    Title: SVP   Title: Director, Infrastructure Sourcing       Contact & Email:
*****   Contace & Email: *****      

 

 

 

 

 

 

 

 

 

 

 



 4 

 